Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant’s response filed after final on June 7, 2021 is acknowledged. Claims 1-20 are currently pending.  Claim 10 has been amended.  Claims 16-20 were previously withdrawn.  Claims 1-15 are currently under examination. 
Terminal Disclaimer

2.	The terminal disclaimer filed June 7, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application US application 10/780,063 (recently allowed on 5/12/21)  has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Allowable Subject Matter
3.	In view of Applicant’s response, the rejections of record have been withdrawn.
Rejoinder
4.	Claims 1-15 are directed to an allowable method. The withdrawn method claims have been amended similarity to the pending method claims and are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 8, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented 
Claims 1-20 are being examined in this application and are allowed.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        June 11, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645